DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim (US 2010/0223960 A1).
 	Kim discloses a dryer comprising: a case 100, 200; a drum rotatably supported inside the case (abstract and paragraph [0048]); an air supply port configured to guide air into the drum; an exhaust port configured to guide air inside the drum to an outside of the drum (paragraphs [0028], [0048]); an exhaust duct 210, 220 configured to guide air passed through the exhaust port to the air supply port (paragraphs [0028], [0048] discloses heated dry air is supplied to the drum and an inlet duct that receives air from the drum, therefore, it is inherent that the drum has air supply port to receive heated dry air and exhaust  port to discharge heated dry air) ; a connecting duct (paragraph [0028], circulation duct (not shown) is considered as connecting duct) connecting the exhaust port and the exhaust duct 210, 220, a heat exchanger 234, 236 disposed inside the exhaust duct 210,220 (Fig. 6) and configured to exchange heat with air flowing in the exhaust duct; and a lint removal device 242, 244 configured to remove lint in the air passed through the exhaust port, wherein the lint removal device 242, 244 includes: a first filter 242 .  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi e t al.  (US 2016/0153136 A1) in view of Kim (US 2010/0223960 A1).
 	Yoichi et al. disclose a dryer 1 comprising: a case 2; a drum 30 rotatably supported inside the case 2 (Fig. 1); an air supply port 57 configured to guide air into the drum 30 (Fig. 2, paragraph [0073]); an exhaust port 20 configured to guide air inside the drum 30 to the outside of the drum 30 (Fig. 2, paragraph [0074]); an exhaust duct 45 configured to guide air passed through the exhaust port 20 to the air supply port 57 (Figs. 2-3); a connecting duct (see reproduced Fig. 2 below) connecting the exhaust port 20 and the exhaust duct 45; a heat 
The dryer of Yoichi et al. as above includes all that is recited in claims 1-6, 9 and 19-20 except for wherein the lint removal device is disposed below an upper end of the heat exchanger such that the first filter and the second filter are both disposed below the upper surface of the heat exchanger. Kim teaches a dryer comprising a lint removal device 242, 244 is disposed below an upper surface of the heat exchanger 236, 234 such that the first filter 242 and the second filter 244 are both disposed below the upper surface of the heat exchanger 236, 234 (Fig. 6). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the dryer of Yoichi et al. to disposed the lint removal device below an upper end of the heat exchanger such that the first filter and the second filter are both disposed below the upper surface of the heat exchanger as taught by Kim et al. in order to ensure supply the maximum amount of clean air to the heat exchanger.  


    PNG
    media_image1.png
    771
    546
    media_image1.png
    Greyscale


Claims 8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al.  (US 2016/0153136 A1) in view of Kim (US 2010/0223960 A1) as applied to claim 1 as above, and further in view of Fujikawa et al. (JP07039692 A).
 	For claims 13-14, Yoichi et al. further discloses a second filter 64 disposed in the rear of the first filter 130 when the lint removal device is mounted (Fig. 9); wherein the second filter 64 is disposed in the front of the heat exchanger 40 in the exhaust duct (Fig. 2). The dryer of Yoichi et al. as modified by Kim as above includes all that is recited in claims 8, 10-14 except for wherein the lint removal device is detachably mounted to the exhaust duct; further comprising a lint case configured to receive the lint removal device and detachably mounted to the case;  wherein the lint case is configured such that at least a portion thereof is disposed inside the exhaust duct when the lint case is mounted in the case; wherein the lint removal device is detachably mounted to the lint case.  Fujikawa et al. disclose a dryer comprising a lint removal device 45, 38 detachably mounted to the exhaust duct (Fig. 1); a lint case 36, 37 configured to receive the lint removal device 45, 38 and detachably mounted to the case 35;  wherein the lint case 36, 37 is configured such that at least a portion thereof is disposed inside the exhaust duct when the lint case is mounted in the case 35; wherein the lint removal device 45 38 is detachably mounted to the lint case 35. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the dryer of Yoichi et al. to include a lint case receiving the lint removal device and detachably mounted to the case; wherein the lint case is configured such that at least a portion thereof is disposed inside the exhaust duct when the lint case is mounted in the case; wherein the lint removal device is . 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al.  (US 2016/0153136 A1) in view of Kim et al. (US 2010/0223960 A1) and Fujikawa et al. (JP07039692 A) as applied to claim 13 as above, and further in view of  Cho et al. (US 2015/0252516A1).
 	The dryer of Yoichi et al. as modified by Kim et al. and Fujikawa et al. as above includes all that is recited in claims 15-16 except for wherein the lint case comprises a front wall portion and a support frame coupled to the rear of the front wall portion, and the support frame comprises a lower wall portion extending rearward from an inner surface of the front wall portion and a filter support portion extending upward from an edge of the lower wall portion to support the second filter; wherein the lint case is accommodated between the front wall portion and the filter support portion when the lint removal device is mounted.  Cho et al discloses a dryer 1 comprising a case 12, a drum 20, and a lint unit 100. The lint unit 100 comprises a lint case (Fig. 6, 100). Wherein the lint case comprises a front wall portion (Fig. 7, 110) and a support frame (Fig. 7, 120) coupled to the rear of the front wall portion (Fig. 7), and the support frame comprises a lower wall portion (Fig. 7, bottom of 120) extending rearward from an inner surface of the front wall portion  110 (Figs. 6-7) and a filter support portion 140 extending upward from an edge of the lower wall portion (Fig. 6) to support the second filter 140 (Figs. 6-7); wherein the lint case (Fig. 6, 100) is accommodated between the front wall portion 110 and the filter support portion 140. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the lint case of the dryer of Yoichi et al. to include a front wall portion and a support frame coupled to the rear .

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 8-10 of remarks, filed 1/28/2022, with respect to the rejection(s) of claim(s) 1-6, 8-16, 19-20 under 35 U.S.C. 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (US 20100223960). Kim teaches a dryer comprising a lint removal device 242, 244 is disposed below an upper surface of the heat exchanger 236, 234 such that the first filter 242 and the second filter 244 are both disposed below the upper surface of the heat exchanger 236, 234 (Fig. 6).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY